Co me ANQI BDA Ff WY NY

wR bw NH KN DN KN KN KN RN Rr RR RE Ee rE OO Ee ele
oN OKO AW BP WD NYO KF OD Oo ON DO UH FP WY NY KS S&S

 

 

Case 2:18-cv-02081-TLN-KJN Document 69 Filed 02/12/19 Page 1 of 3

AARON J. FISCHER (SBN 247391)
Aaron.Fischer@disabilityrightsca.org

ANNE HADREAS (SBN 253377)
Anne.Hadreas@disabilityrightsca.org

DISABILITY RIGHTS CALIFORNIA

1330 Broadway, Suite 500

Oakland, CA 94612

Telephone: (510) 267-1200

Fax: (510) 267-1201

TIFANEI] RESSL-MOYER (SBN 319721)
Tifanei.Ressl-Moyer@disabilityrightsca.org

DISABILITY RIGHTS CALIFORNIA

1831 K Street

Sacramento, CA 95811

Telephone: (916) 504-5800

Fax: (916) 504-5801

DONALD SPECTER (SBN 83925)
DSpecter@prisonlaw.com

MARGOT MENDELSON (SBN 268583)
MMendelson@prisonlaw.com

SOPHIE HART (SBN 321663)
SophieH@prisonlaw.com

PRISON LAW OFFICE

1917 Fifth Street

Berkeley, California 94710

Telephone: (510) 280-2621

Fax: (510) 280-2704

Attorneys for Plaintiffs

JESSICA VALENZUELA SANTAMARIA

(220934)
jvs@cooley.com

MARK A. ZAMBARDA (314808)
mzambarda@cooley.com

ADDISON M. LITTON (305374)
alitton@cooley.com

COOLEY LLP

3175 Hanover Street

Palo Alto, CA 94304-1130

Telephone: (650) 843-5000

Fax: (650) 849-7400

KATHLYN A. QUERUBIN (SBN 275085)
kquerubin@cooley.com

COOLEY LLP

101 California Street, 5th Floor

San Francisco, CA 94111-5800

Telephone: (415) 693-2000

Fax: (415) 693-2222

Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

LORENZO MAYS, RICKY
RICHARDSON, JENNIFER BOTHUN,
ARMANI LEE, LEERTESE BEIRGE, and
CODY GARLAND, on behalf of
themselves and all others similarly situated,

Plaintiffs,

V.

COUNTY OF SACRAMENTO

Defendant.

 

 

Case No.: 2:18-cv-02081 TLN KJN
CLASS ACTION

DECLARATION OF JONATHAN
RYKERT

Case No.:; 2:18-cv-02081 TLN KIN
RYKERT DECLARATION

 
oOo Da NI Dn A Se WY NY

NO NO NO NO KN KO KR KR RO wm wm om me
oN DWN HW FP WwW NO F& OD DO CO NN WDB WH BP WN KF CO

 

 

Case 2:18-cv-02081-TLN-KJN Document 69 Filed 02/12/19 Page 2 of 3
I, Jonathan Rykert, declare as follows:

l. I have personal knowledge of the following facts and would competently
testify to them if called upon by a court to do so.

2. lam a pretrial detainee in Sacramento County’s Main Jail. I have been
detained since the middle of August 2018.

3. When I first arrived at the jail, 1 was placed on T-Sep status. I spent
about two months on T-Sep status.

4, When I was on T-Sep status, I was cut off from all meaningful human
contact. I was allowed out of my cell only for very brief periods. I had nothing to
engage me in my cell: no radio, no music. My cell was also very small and always
cold. It was mind-numbing to be kept in a small, concrete cell for that long. I felt like
the walls were closing in on me.

5. The pod I was in was loud and smelled awful. People in that unit
smeared their feces on the walls and on themselves. It would stink up the entire unit
and sometimes wouldn’t be cleaned up for days. People would also kick their cell
doors, and scream and yell to themselves. OK

6. I have been diagnosed ee a bipolar
disorder. Being on T-Sep caused my depression to become much more severe and |
became suicidal on several occasions, Each time, officers would remove me from my
cell, give me a green suit to change into, and place me either in a classroom or
segregation cell. The classroom did not have a bathroom, sink, or bed, and smelled
strongly of urine. 1 was given a mattress to sleep on the floor.

7. Each time I was placed on suicide watch, I was kept in the classroom or
segregation cell for several days. On one occasion, | was kept in a segregation cell for
over a week. Sometimes I would be returned to the exact same T-Sep cell where J had

become suicidal.

2 Case No.: 2:18-cv-02081 TLN KIN
RYKERT DECLARATION

 
ow nmnntinaun ff WY VY

ho nNoO HN NY NH NY NO FH FF KF FF PF PS Pl lL
BS RB RPR ORB FF SF CHerAnAnARwHNHeE OS

 

 

Case 2:18-cv-02081-TLN-KJN Document 69 Filed 02/12/19 Page 3 of 3

8. Thad very little contact with mental health staff when I was on T-Sep.
Even when I was on suicide watch, they only came to the door and asked me simple
questions such as, “Do you feel you want to hurt yourself or others?”

9, I have seen other people placed on suicide watch in the classrooms. The

classrooms are rarely used for anything else.

I declare under penalty of perjury that the forgoing is true and correct. Executed

this} day of January, 2019 at Sacramento, California.

It tye

J onathan ykert

3 Case No.: 2:18-cv-02081 TLLN KIN
RYKERT DECLARATION

 
